
	
		II
		112th CONGRESS
		2d Session
		S. 3317
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2012
			Mr. Franken (for
			 himself, Mr. Leahy,
			 Mrs. Murray, Mr. Harkin, Mr.
			 Whitehouse, Mr. Blumenthal,
			 Ms. Mikulski, Mr. Sanders, Mrs.
			 Boxer, Mr. Akaka,
			 Mr. Coons, Mr.
			 Inouye, Mr. Kerry,
			 Mrs. Shaheen, Mr. Bingaman, Mr. Brown of
			 Ohio, Mrs. Gillibrand,
			 Mr. Udall of New Mexico,
			 Mr. Durbin, Mr.
			 Wyden, Mr. Merkley,
			 Ms. Cantwell, Mr. Udall of Colorado, and Mr. Lautenberg) introduced the following bill; which
			 was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To restore the effective use of group actions for claims
		  arising under title VII of the Civil Rights Act of 1964, title I of the
		  Americans with Disabilities Act of 1990, title V of the Rehabilitation Act of
		  1973, section 1977 of the Revised Statutes, and the Genetic Information
		  Nondiscrimination Act of 2008, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Equal Employment Opportunity
			 Restoration Act of 2012.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)Congress has
			 enacted laws to eradicate workplace discrimination and to secure equal
			 employment opportunities for all Americans, as noted in Teamsters v. United
			 States, 431 U.S. 324 (1977) and McDonnell Douglas Corp. v. Green, 411 U.S. 792
			 (1973) (stating that civil rights laws are meant to assure equality of
			 employment opportunities and to eliminate … discriminatory practices and
			 devices in the workplace).
				(2)Workplace
			 discrimination laws prohibit subjective employment practices that operate to
			 deny equal employment opportunities to employees, as explained in Watson v.
			 Fort Worth Bank & Trust, 487 U.S. 977 (1988), which stated that personnel
			 decisions based on the exercise of personal judgment or the application
			 of inherently subjective criteria are unlawful when the personnel
			 decisions have the effect of discriminating on grounds prohibited by
			 law.
				(3)Class actions
			 often have been the most effective means to enforce employment discrimination
			 laws, as explained in East Texas Motor Freight System Inc. v. Rodriguez, 431
			 U.S. 395 (1977) ([S]uits alleging … discrimination are often by their
			 very nature class suits, involving classwide wrongs where
			 [c]ommon questions of law or fact are typically present.) and in
			 Eisen v. Carlisle & Jacquelin, 417 U.S. 156 (1974) (Economic reality
			 dictates that [claims of relatively small value] proceed as a class action or
			 not at all.).
				(4)Historically, a
			 class action alleging employment discrimination could be maintained if the
			 class was united by a common issue of law or fact. As a leading legal treatise,
			 William B. Rubenstein, 1 Newberg on Class Actions § 3:20 (5th ed. 2011),
			 explained, this requirement [was] easily met in most cases. As
			 another leading treatise, Charles A. Wright et al., 7A Federal Practice and
			 Procedure, Wright and Miller § 1763 (3rd ed. 2005), explained, this requirement
			 had been given permissive application.
				(5)However, the
			 Supreme Court recently made it more difficult for victims of discrimination to
			 vindicate claims for their rights. In Wal-Mart Stores, Inc. v. Dukes, 131 S.
			 Ct. 2541 (2011), the Court required convincing proof of a companywide
			 discriminatory pay and promotion policy as a prerequisite to class
			 certification. In a dissent in that case, Justice Ginsberg wrote that the
			 Court’s decision disqualifies the class at the starting
			 gate.
				(b)PurposeThe
			 purpose of this Act is to restore employees’ ability to challenge, as a group,
			 discriminatory employment practices, including subjective employment
			 practices.
			3.Group
			 actions
			(a)In
			 generalPart VI of title 28,
			 United States Code, is amended by adding at the end the following:
				
					182Group
				actions
						
							Sec. 
							4201. Group actions in certain employment discrimination
				  cases.
						
						4201.Group actions
				in certain employment discrimination cases
							(a)Group
				actionsIn seeking relief under title VII of the Civil Rights Act
				of 1964 (42 U.S.C. 2000e et seq.), title I of the Americans with Disabilities
				Act of 1990 (42 U.S.C. 12111 et seq.), title V of the Rehabilitation Act of
				1973 (29 U.S.C. 791 et seq.), section 1977 of the Revised Statutes (42 U.S.C.
				1981), or title II of the Genetic Information Nondiscrimination Act of 2008 (42
				U.S.C. 2000ff et seq.) (individually referred to in this section as a
				covered employment statute), 1 or more members (collectively
				referred to in this section as the representative party) of a
				group may sue on behalf of all members of the group if the representative party
				shows, by a reasonable inference, that—
								(1)the members of
				the group are so numerous that their joinder is impracticable;
								(2)the claims of the
				representative party are typical of the claims of the group the representative
				party seeks to represent and the representative party and the representative
				party's counsel will fairly and adequately protect the interests of the group;
				and
								(3)the members of
				the group are, or have been, subject to an employment practice that has
				adversely affected or is adversely affecting a significant portion of the
				group’s members.
								(b)Subjective
				employment practices
								(1)DefinitionIn
				this subsection, the term subjective employment practice
				means—
									(A)an employer’s
				policy of leaving personnel decisions to the unguided discretion of
				supervisors, managers, and other employees with authority to make such
				personnel decisions; or
									(B)an employment
				practice that combines a subjective employment practice, as defined in
				subparagraph (A), with other types of personnel decisions.
									(2)ChallengesA
				representative party may challenge a subjective employment practice covered by
				a covered employment statute in a group action filed under this section to the
				same extent as the party may challenge any other employment practice covered by
				the covered employment statute in such an action.
								(3)Exercise of
				discretion in different waysThe fact that individual
				supervisors, managers, or other employees with authority to make personnel
				decisions may exercise discretion in different ways in applying a subjective
				employment practice under the covered employment statute shall not preclude a
				representative party from filing a corresponding group action under this
				section.
								(4)Consideration
				of written nondiscrimination policyIn determining whether to
				certify a group action challenging an employment practice, the court may
				consider as evidence, in opposition to certification, an employer’s written
				nondiscrimination policy only to the extent that the employer demonstrates that
				the policy has been consistently and effectively used to prevent and, where
				necessary, promptly correct discrimination against the group.
								(c)Relationship to
				Rule 23 of the Federal Rules of Civil Procedure
								(1)Election of
				procedureThe representative party may elect to proceed in a
				group action under this section or in a class action under rule 23 of the
				Federal Rules of Civil Procedure. This election shall occur not later than the
				latest date on which the representative party may petition for class
				certification under rule 23 of the Federal Rules of Civil Procedure.
								(2)Rule 23
				requirementsTo the extent consistent with this section, the
				court shall apply the provisions of rule 23(c) through rule 23(h) of the
				Federal Rules of Civil Procedure, including the requirements under rule 23
				regarding notice and requests for exclusion, to claims brought pursuant to this
				section.
								(3)Interlocutory
				appellate reviewDecisions granting or denying certification of
				claims as group actions under this section are subject to review to the same
				extent as orders granting or denying class certification pursuant to rule 23 of
				the Federal Rules of Civil Procedure.
								(4)Class action
				fairness actGroup actions certified under this section shall be
				subject to section 1332(d), section 1453, and chapter 114 to the same extent as
				class actions certified pursuant to rule 23 of the Federal Rules of Civil
				Procedure.
								(5)Rule of
				constructionNothing in this section shall be construed to create
				any inference regarding the standards for determining whether claims may be
				adjudicated together under any law other than the covered employment
				statutes.
								(d)Remedies
								(1)Availability of
				remediesIf an employer has been found liable under a covered
				employment statute against a group certified under this section, the court may
				deny a remedy available under the covered employment statute to a member of the
				group only if the employer demonstrates, by a preponderance of the evidence,
				that the member of the group would not have received the corresponding
				employment opportunity or benefit even in the absence of a violation of the
				covered employment statute.
								(2)Relief
									(A)In
				generalThe court shall fashion the most complete relief possible
				for members of a prevailing group described in this section and shall have
				broad discretion in determining how to fashion that relief.
									(B)Exercise of
				discretionIn exercising its discretion under this paragraph, the
				court shall—
										(i)use such
				procedures as the interests of justice warrant, which procedures may include
				economic or statistical modeling, mathematical calculation, sampling,
				individual adjudication, and other means the court may adopt;
										(ii)consider which
				procedure will best ensure that members of the group will be made whole;
										(iii)consider which
				procedure will best minimize the cost to and burden on the parties; and
										(iv)consider which
				procedure most reliably and efficiently accounts for limitations on the court’s
				ability to identify individual members of the group and to measure the harm
				incurred by individual members of the
				group.
										.
			(b)Technical and
			 conforming amendmentThe table of chapters for part VI of title
			 28, United States Code, is amended by adding at the end the following:
				
					
						182.Group
				  actions4201
					
					.
			
